EXECUTION COPY



 



UNSECURED PROMISSORY NOTE

 

 

€1,000,160

Nevada

 

December 10,2008

 

         In consideration of the purchase of a ninety-nine shares of Sylphar
N.V., a company incorporated and existing under the laws of Belgium, by
Remedent, Inc., a Nevada corporation (the “Maker”) from Remedent N.V., a company
incorporating and existing under the laws of Belgium and a wholly owned
subsidiary of the Maker (the “Holder”), pursuant to that certain Share Purchase
Agreement by and between the Holder and Maker dated of even date hereto, the
Maker hereby promises to pay to the Holder, the principal sum of One Million One
Hundred Sixty Euros (€1,000,160).

 

         1.        The Principal Amount. The principal amount of this Note is
One Million One Hundred Sixty Euros (€1,000,160), and shall be referred to
herein as the “Principal Amount.”

 

         2.        Repayment. The entire unpaid balance of the Principal Amount
shall be due and payable within thirty (30) business days of Maker’s receipt of
funds in the amount equal to the principal amount set forth above in Section 1
from Concordia Fund B.V.

 

         3.        Prepayments. The Maker may prepay this Note in whole or in
part at any time without penalty.

 

         4.         Waivers. The Maker shall waive presentment by the Holder for
payment, demand, notice of dishonor and nonpayment of this Note, and consent to
any and all extensions of time, renewals, waivers or modifications that may be
granted by the Holder with respect to the payment or other provisions of this
Note, with or without substitution.

 

         5.        Governing Law. All actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of [Nevada] without regard to its conflicts of laws provisions.

 

         6.        Severability. If for any reason one or more of the provisions
of this Note or their application to any person or circumstances shall be held
to be invalid, illegal or unenforceable in any respect or to any extent, such
provisions shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible. In addition, any such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained therein.

 

         7.       Successors and Assigns; Transferability. This Note inures to
the benefit of the Holder and binds the Maker and its respective successors and
assigns. This Note shall not be transferable or assignable, by operation of law
or otherwise, by the Maker without the express written consent of the Holder.
Any transfer in violation of this provision shall be void ab initio. The Holder
may assign this Note at any time without the consent of the Maker. Following the
effective date of any assignment by the Holder, the Holder shall provide the
Maker immediate notice of such assignment, which notice shall identify the
assignee and provide the address and facsimile number of such assignee. Unless
and until the Maker receives a notice of an assignment, the Maker shall be
permitted to recognize the Holder as holder of the Note and shall not be liable
for any payment made to the Holder instead of the assignee of the Note.
Following receipt of notice of an assignment of the Note, the Maker shall
recognize the assignee as the Holder for all purposes under this Note.

 

         8.        Amendment. Any provision of this Note may be amended, waived
or modified upon the written consent of both the Maker and the Holder.

 

         9.       Payment. All payments contemplated herein shall be made in
Euros.

 

          IN WITNESS WHEREOF, the undersigned has executed this Note on the date
first written above.

 

 

THE MAKER

 

 

Remedent, Inc., a Nevada corporation

 

 

 

/s/ Robin List

 

By: Robin List

 

Its:

President

 

 

 